Citation Nr: 1046450	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of claim for service connection for lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for neuropathy of the right 
lower extremity.

5.  Entitlement to service connection for neuropathy of the left 
lower extremity.

6.  Entitlement to service connection for residuals of a right 
ankle injury.

7.  Entitlement to service connection for residuals of a left 
ankle injury.



REPRESENTATION

Veteran represented by:	Nicholas Parr, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1980 to June 1984 and from August 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The reopened claim of service connection for a lumbar spine 
disability and the remaining claims of service connection are 
REMANDED to the Department of Veterans Affairs Regional Office.







FINDINGS OF FACT

1.  In a rating decision dated in June 2002, the RO denied the 
Veteran's application to reopen the claim of service connection 
for a back condition with numbness of the left lower extremity; 
after the Veteran was notified of the adverse decision and of the 
right to appeal, the Veteran did not appeal the rating decision 
and the decision became final by operation of law based on the 
evidence then of record. 

2.  The evidence presented since the rating decision in June 2002 
by the RO relates to an unestablished fact necessary to 
substantiate the claim of service connection for a lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The rating decision in June 2002 by the RO, denying the 
application to reopen the claim of service connection for a back 
condition with numbness of the left lower extremity, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in June 2002 by the RO is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.




In light of the grant of the application to reopen the previously 
denied claim of service connection for a lumbar spine disability, 
which is the only issue resolved in this decision, further 
discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background 

In a rating decision dated in October 1994, the RO denied service 
connection for a back condition with numbness of the left lower 
extremity and weakness of the left ankle secondary to back 
condition on the grounds that there was no evidence of chronicity 
in service and no evidence of a herniated lumbar disc in the year 
after service.  After the Veteran was notified of the adverse 
decision and of the right to appeal, the Veteran did not appeal 
the rating decision and the rating decision became final by 
operation of law based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In July 2001, the Veteran applied to reopen the claim of service 
connection for a back disability.  In a rating decision dated in 
June 2002, the RO denied the Veteran's application to reopen the 
claim of service connection for a back disability because the 
additional evidence was not new and material.  After the Veteran 
was notified of the adverse decision and of the right to appeal, 
the Veteran did not appeal the rating decision and the decision 
became final by operation of law based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In August 2007, the Veteran submitted a claim of service 
connection for a lumbar spine disability.  In a rating decision 
dated in June 2008, the RO denied the claim of service connection 
on the grounds that new and material evidence had been submitted.


As the claim to reopen was received after August 2001, the 
current regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).





Evidence Previously Considered

The evidence considered at the time of the last rating decision 
by the RO in June 2002 consisted of the service treatment 
records, dating from June 1980 to April 1988, a private medical 
record dated July 21, 1993; and a military medical record dated 
August 11, 1994.

The service treatment records, dated in October 1980, in August 
1981, in February 1983, and in March 1984 document complaints of 
low back pain.  In October 1980, the impression was myofascial 
back pain.  In August 1981, the impression was low back pain of 
unknown etiology.  In February 1983, the assessment was probable 
low back strain.  In March 1984, the assessment was muscle 
strain.

After service, in March 1993, the Veteran complained of chronic 
low back pain.  It was noted that her occupation required heavy 
lifting.  There was no history of trauma or injury.  In July 
1993, the Veteran complained of back pain and the impression was 
a herniated disc at L5-S1 and she then had surgery.  In 2000 and 
in 2001, the Veteran had muscles spasms and low back pain with 
radiculopathy. 

Additional Evidence and Analysis

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  

The additional evidence consists, in pertinent part, of a letter 
dated in December 2008 from a private physician.  Based on in-
service records of treatment for lumbar back pain, the physician 
stated that it certainly seemed to suggest that the Veteran's 
current low back disorder began in service.





As the evidence relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence of low back disability 
that had onset inservice, the absence of such evidence was the 
basis for the previous denial of the claim by the RO, the 
evidence is new and material under 38 C.F.R. § 3.156, and the 
claim is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a lumbar spine disability is reopened, and 
to this extent only the appeal is granted. 


REMAND

Before deciding the reopened claim of service connection for a 
lumbar spine disability on the merits, further evidentiary 
development under the duty to assist is necessary. 

On the claims of service connection for a disability of the 
cervical spine, the Veteran argues that the disability is due to 
the disability of the lumbar spine.  The Board is deferring a 
decision on this claim, until the claim of service connection for 
a disability of the lumbar spine is finally adjudicated. 

On the claim of service connection for neuropathy of the lower 
extremities, in June 2003, a physician stated that the Veteran's 
lower extremity neuropathy may be linked to her back disability.  
For this reason, further evidentiary development under the duty 
to assist is necessary. 





On the claims of service connection for headaches and for 
residuals of injuries to the ankles, the service treatment 
records document headaches and right and left ankle sprains.  
After service, there is evidence of headaches and bilateral ankle 
pain and weakness.   In October 2007, the Veteran apparently 
applied for federal worker's compensation due to a bilateral 
ankle injury.  In December 2008, a private physician stated that 
the Veteran's current ankle pain may have begun in service.  In 
October 2010, the Veteran testified that she has suffered from 
headaches since service.  For this reason, further evidentiary 
development under the duty to assist is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that:

a).  The residuals of herniated disc at 
L5-S1, first documented in 1993, is 
related to the Veteran's several 
complaints of low back pain in service 
from October 1980 to March 1984, variously 
described as myofascial back pain, 
probable low back strain, and muscle 
strain.

In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance that after service 
in March 1993 the Veteran complained of 
chronic low back pain.  It was noted that 
her occupation required heavy lifting.  
There was no history of trauma or injury.  

In July 1993, the impression was a 
herniated disc at L5-S1 and the Veteran 
then had surgery. 

b).  Does the Veteran have neuropathy of 
he lower extremities due to the herniated 
disc at L5-S1 and, if not, is the 
neuropathy otherwise related to an injury, 
disease, or event in service. 

c).  Does the Veteran have headaches and, 
if so, are the headaches related to 
tension headaches in service in April 
1986.

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the in-service complaints and 
findings are not more likely than any 
other to cause the Veteran's current 
disabilities and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge

The claims folder must be made available 
to the examiner for review.

2.  Afford the Veteran a VA orthopedic 
examination to determine:

a).  Whether the Veteran has a current 
right ankle or left ankle disability and, 
if so, 


b).  Is it more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that either or both current 
ankle disabilities are related to left 
ankle sprains in November 1981 and in 
April 1982 or a right ankle sprain in 
April 1982. 

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes,  when the in-service ankle sprains 
are not more likely than any other to 
cause the Veteran's current right or left 
ankle disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The claims folder must be made available 
to the examiner for review.

3. After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought remains denied, furnish 
the Veteran and her attorney a 
supplemental statement of the case and 
return the case to the Board.   





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


